Case: 15-30189      Document: 00513183633         Page: 1    Date Filed: 09/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30189                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 8, 2015
JOY A. JOLIVETTE,                                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC 2:12-CV-1740


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Joy Jolivette sought review of the Commissioner of Social Security’s
denial of her claim for benefits. The district court affirmed the denial, but, on
appeal to this court, the Commissioner filed a motion for remand for further
administrative proceedings. We granted the motion.                 Benefits were later
awarded. Thereafter, the district court awarded $5,700 in attorney’s fees


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30189     Document: 00513183633     Page: 2    Date Filed: 09/08/2015



                                  No. 15-30189
under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”). Jolivette
appeals on the amount of attorney’s fees, arguing that the district court failed
to include paralegal fees in its analysis.
      Jolivette originally requested attorney’s fees totaling $11,062.50. The
request included eight hours of attorney time at the district court and two and
one-half hours of attorney time at the appellate level, both billed at $150 per
hour. It also included 51.5 hours of paralegal time at the district court and 75
hours at the appellate level, all billed at $75 per hour. The government did not
dispute that Jolivette was entitled to an award of attorney’s fees nor did it
dispute the hourly rate. It did, though, oppose the number of reported hours
as excessive.
      The district court found that the request was grossly excessive and
unreasonable. It looked at other EAJA fee awards in Social Security cases and
found that the general range of hours for which fees were sought was 17-30
hours, far short of the 10.5 attorney hours and 126.5 paralegal hours presented
in this case. It found that the case was not particularly difficult; the case did
not present novel issues; and both the plaintiff’s attorney and his paralegal
had extensive experience in Social Security representation. It also noted that
“much of the attorney’s time in this case was not directly performed on the
case, but was time spent talking to his legal assistant about the case. Hours
for intra-office communications are not appropriate billable charges.”
Therefore, it determined that it should have taken a maximum of 30 hours to
handle the case at the district court and eight hours to convert the trial brief
into an appellate brief. It allowed for all 38 hours to be billed at the full
attorney’s hourly rate of $150 and granted a total award of $5,700.
      On appeal, Jolivette cites to several cases for the proposition that district
courts should provide a “concise and clear” explanation of their decision on
attorney’s fees. In one case, this court reversed a district court’s award of
                                        2
    Case: 15-30189     Document: 00513183633      Page: 3   Date Filed: 09/08/2015



                                  No. 15-30189
attorney’s fees because the district court had “stated in conclusory terms” that
the hours claimed were not justified by the case. Blanchard v. Bergeron, 893
F.2d 87, 90 (5th Cir. 1990). We explained that the court should have discussed
the work the case required and why it should have taken fewer hours. Id. at
90–91. We remanded for “some explication for [the district court’s] choice of
the reasonably necessary amount of hours.” Id. at 91.
      Furthermore, the district court in Blanchard did not explain why it
failed to make a separate award for paralegal fees. Id. It awarded fewer hours
of attorney work than the attorney requested and did not mention paralegal
hours, though paralegal hours were reimbursable under the statute. Id. This
court remanded for an explanation of whether the district court had denied
paralegal fees as a matter of law or as an abuse of billing judgment. Id.
      “We review a district court’s decision to grant or deny a party’s request
for attorney’s fees pursuant to the EAJA for abuse of discretion.” Murkeldove
v. Astrue, 635 F.3d 784, 789 (5th Cir. 2011). Here, the district court gave a
concise and clear explanation of its findings by discussing the usual time these
cases require, the relative ease of this particular case, and the experience level
of the attorney and paralegal. It is true that the district court did not expressly
specify whether it had reduced the requested paralegal fees or if it had
disallowed them as a matter of law, but clearly the overall bill was reduced.
The district court allowed more hours at the attorney rate than the attorney
requested. Therefore, the number of hours for which the district court granted
an award necessarily must have included an award for paralegal work. In
Blanchard, we had no way of knowing whether the district court had included
paralegal fees because it gave fewer attorney hours than requested.            See
Blanchard, 893 F.2d at 89–90. That is not the case here. The district court
did not abuse its discretion in making the award. AFFIRMED.


                                        3